IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-40989



JUAN M. BRYAN,
                                             Plaintiff-Appellant,

                                versus

WILLIAM A. HALTER, ACTING COMMISSIONER
OF SOCIAL SECURITY ADMINISTRATION,
                                             Defendant-Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas
                          (C-98-CV-376)

                             April 5, 2001

Before REYNALDO G. GARZA, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:*

     Juan M. Bryan asks this Court to reverse the district court's

affirmance of the Commissioner's decision, which denied his request

for disability insurance benefits and supplemental security income

(SSI). We find his arguments unpersuasive and now affirm.

     Bryan applied for disability benefits and SSI on March 17,

1993, alleging that he was disabled due to coronary artery disease

and hypertension. Following the Commissioner's denial of Bryan's


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claim,      he    requested   reconsideration          on   the   grounds     that   his

disability was also due to two herniated discs in his back. This

request was denied. An administrative law judge (ALJ) subsequently

determined that Bryan was not entitled to disability benefits or

SSI.

       The Appeals Council granted Bryan's request for review and

vacated the ALJ's decision. The Council remanded the case for

rehearing in light of the fact that Bryan was admitted to the

hospital shortly after issuance of the ALJ's decision and was

diagnosed with three-vessel coronary artery disease. After a new

hearing, the ALJ again concluded that Bryan was not entitled to

either disability benefits or SSI. Bryan then sought review in the

U.S. District Court for the Southern District of Texas. Although

the magistrate judge recommended reversal, the district court did

not adopt its recommendations. The district court granted summary

judgment in favor of the Commissioner. Bryan appeals this ruling.

       We review the denial of disability benefits and SSI according

to the same standard.1 The Commissioner's decision is given great

deference on review and will not be disturbed unless substantial

evidence         does   not   exist     in       the   record     to   support       this

determination, or an error of law was made.2 The Commissioner

employs      a    five-step   inquiry    to       determine     whether   a   claimant

       1
           See Haywood v. Sullivan, 888 F.2d 1463, 1467 (5th Cir.
1989).
       2
           See Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995).

                                             2
qualifies    as    "disabled."       The   Commissioner       must       consider:      (1)

whether the claimant is currently engaged in substantial gainful

activity; (2) whether the claimant has a severe impairment; (3)

whether the impairment is listed in Appendix I of the Social

Security regulations, or equivalent to a listed impairment; (4)

whether the impairment prevents the claimant from doing past

relevant work; and (5) whether the impairment prevents the claimant

from performing any other substantial gainful activity.3 Once the

claimant has met his burden to prove disability at the first four

steps, the Commissioner must prove that the claimant is capable of

performing other substantial gainful activity. If the Commissioner

demonstrates that potential alternative employment exists for the

claimant, the burden shifts back to the claimant to prove he cannot

perform    the    alternative       employment.4      If,   at     any    step    in    the

preceding inquiry, the Commissioner finds that the claimant is or

is not disabled, the inquiry is concluded.5

     Bryan contends that the ALJ's decision was not supported by

substantial       evidence.    He    argues,    first,      that    his    impairments

constituted       listed     impairments       or    were   equivalent       to     these

impairments.       The     medical    evidence        in    the    record        provides

substantial       evidence    to    support    the    ALJ's      determination         that

     3
       See 20 C.F.R. §§ 404.1520, 416.920 (2001); Leggett, 67 F.3d
at 563 n.2.
     4
         See Haywood, 888 F.2d at 1467.
     5
         See Leggett, 67 F.3d at 564.

                                           3
Bryan's herniated disc impairment did not meet the requirements

for, or was not medically equivalent to, Listing 1.05C.6

     Bryan also points to medical evidence of chronic heart failure

and coronary    artery   disease.7   This   evidence   was   derived   from

examinations which took place after the ALJ issued its decision on

July 24, 1996. Bryan fails to challenge the Appeals Council's

finding that this evidence was not material to his disability

determination.8 He has therefore waived this argument.9

     Bryan also contends that the ALJ erred in assessing the

credibility of his complaints of pain. Bryan argues that his

credibility was simply not at issue.10 However, the ALJ found

evidence establishing residuals from cervical disc herniation and


     6
       See 20 C.F.R.      pt. 404 subpt. P, app. 1 pt. A, § 1.05C
(2001).
     7
          See 20 C.F.R. pt. 404 subpt. P, app. 1 pt. A, §§ 4.02,
4.04C.
     8
       See 20 C.F.R. § 404.970(b) (2001) (stating that the Appeals
Council will only consider new evidence if the evidence is material
and relates to the period on or before the date of the ALJ's
decision).
     9
       See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
He also asserts in a conclusory fashion that he meets the listing
for   hypertension,   cervical   spondyosis,   vision  loss,   and
hyperlipidemia. However, he     fails to refer to any specific
evidence or authorities - aside from Appendix I of the regulations
- in support of this conclusory assertion. See Fed. R. App. P.
28(a)(9)(A) (2001).
     10
        See Ripley v. Chater, 67 F.3d 552, 556 (5th Cir. 1995)
(stating that an ALJ need not address a claimant's complaints of
pain if no impairment was established that would reasonably be
expected to produce such pain).

                                     4
a cardiac condition. The ALJ consequently established the existence

of impairments that could reasonably be expected to cause Bryan's

pain; it was not error for the ALJ to assess the credibility of his

complaints   of   pain.   We   also   find   that   substantial   evidence

supported the credibility determination itself, given the ALJ's

findings that Bryan exaggerated his symptoms and failed to follow

his prescribed treatment regimen.11

     Bryan also challenges the ALJ's determination regarding his

residual functional capacity (RFC). The ALJ found that Bryan could

perform a wide range of light work despite his need to periodically

shift positions. Substantial evidence supports this determination.

     Bryan further asserts that he qualified as disabled under 20

C.F.R. § 416.962. Under section 416.962, a claimant is considered

disabled if (1) he possesses only marginal education; (2) he

demonstrates work experience of 35 years or more performing arduous

unskilled physical labor; (3) he is currently not working; and (4)

due to a severe impairment, he is unable to perform the arduous

unskilled physical labor he had previously engaged in. Given that

Bryan only worked for 32 years before stopping, this argument is

meritless. Substantial evidence therefore supports the ALJ's RFC

determination.


     11
       See 20 C.F.R. §§ 404.1530, 416.930 (stating that claimants
are ineligible for benefits if they fail to follow prescribed
treatment without good reason); Wren v. Sullivan, 925 F.2d 123, 128
(5th Cir. 1991) (articulating the deferential standard of review
applicable to an ALJ's credibility determination).

                                      5
     Bryan next argues that he should be considered disabled due to

his advanced age. Persons age 55 and older are classified as being

of "advanced age."12 Under Rule 202.02 of the Medical Vocational

Guidelines, a claimant is considered disabled if he exhibits

advanced age; possesses limited education; suffers from a severe

impairment; has a nontransferable semi-skilled work background; and

is capable of performing light work.13 According to the ALJ's

findings, Bryan met each of these criteria except the "advanced

age" requirement. On the date of the ALJ's decision, Bryan was 53

years old; he only turned 55 three weeks prior to the Appeals

Council's denial of his request for review. Because Bryan was not

55 on the date of the ALJ's decision, he does not qualify as being

of "advanced age."14 Substantial evidence therefore supports the

Commissioner's determination that Bryan was not disabled.

     In light of the preceding, we hereby AFFIRM the district

court's judgment.

     AFFIRMED.




     12
          20 C.F.R. §§ 404.1563(d), 416.963(d).
     13
          20 C.F.R. pt. 404, subpt. P, app. 2, § 202.02.
     14
       See McQueen v. Apfel, 168 F.3d 152, 154-56 (5th Cir. 1999);
accord Russell v. Bowen, 856 F.2d 81, 83-84 (9th Cir. 1988); Crady
v. Secretary of Health & Hum. Servs., 835 F.2d 617, 620 (6th Cir.
1987).

                                  6